Case 2:13-cv-04663-JS Document 244-2 Filed 03/22/19 Page 1 of 5




                EXHIBIT 1
         Case 2:13-cv-04663-JS Document 244-2 Filed 03/22/19 Page 2 of 5



                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


            BLUE CROSS BLUE SHIELD
               ASSOCIATION, et al.                            CIVIL ACTION No. 2:13-cv-4663-JS

                           Plaintiffs,

                                v.

            GLAXOSMITHKLINE LLC,

                          Defendant.

                      DEFENDANT GLAXOSMITHKLINE LLC’S
                  RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF

       Defendant GlaxoSmithKline LLC (“GSK”) respectfully submits this Response to

Plaintiffs’ Brief Regarding March 12, 2019 Hearing on GSK’s Motion for Summary Judgment.

       A.      Injury

       While plaintiffs provide their views on the California Supreme Court’s decision in

Kwikset Corp. v. Superior Ct., 51 Cal. 4th 310 (2011), in so doing they ignore the Third Circuit’s

dispositive discussion of that case. In In re Johnson & Johnson Talcum Powder Prods. Mktg.,

Sales Practices & Liab. Litig., 903 F.3d 278 (3d Cir. 2018), the Third Circuit held that “buyer’s

remorse” – that is, a “sincere wish” not to have purchased a product – does not create Article III

standing. The Third Circuit also ruled that its holding did not conflict with Kwikset because,

“[u]nlike the plaintiffs in Kwikset, who failed to receive the benefit of their bargains and thus

‘paid more’ for their lockets, Estrada fails to allege the same.” Id. at 290 (italics in original).

       Plaintiffs here propound the same characterization of Kwikset offered by the dissent in

Johnson & Johnson, i.e. that, according to the dissent’s reading of Kwikset “[i]t was sufficient

that the misrepresentation of the manufacturer deprived [the plaintiffs] of the benefit of their

bargain such that they would not have purchased the product had the product been labeled


DMEAST #37108434 v1
           Case 2:13-cv-04663-JS Document 244-2 Filed 03/22/19 Page 3 of 5



accurately.” Id. at 297 (Fuentes, J., dissenting). But, the Third Circuit rejected this interpretation,

as well as the dissent’s similar assertion, again echoed by plaintiffs here, that alleged

misrepresentations about the safety of an already consumed product, without more, cause injury

cognizable under Article III. Id. at 298 (Fuentes, J., dissenting) (“Estrada alleges that she paid

for a product based, in part, on Johnson and Johnson’s representation of its safety. That

representation was part of the benefit of her bargain”).1

          Plaintiffs also re-hash their strained attempt to distinguish Johnson & Johnson on the

basis that, “[a]ccording to her own allegations, the Johnson & Johnson plaintiff would not have

acted differently in any respect.” Pls’ Br., p. 3 (no citation). But the Johnson & Johnson court’s

framing of the question on appeal refutes that contention: “Has a plaintiff – who has entirely

consumed a product that has functioned for her as expected – suffered an economic injury solely

because she now sincerely wishes that she had not purchased that product?” 903 F.3d at 280

(emphasis added). So too do the allegations in the Johnson & Johnson plaintiff’s complaint:

“Had Plaintiff known the truth about the safety of using Johnson’s® Baby Powder, she would

not have purchased the product.” Am. Compl. ¶ 11, Estrada v. Johnson & Johnson, 16-cv-

07492 (D.N.J.) [Dkt. 27] (emphasis added).

          Article III standing requirements apply to federal and state claims alike. See

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 351-52 (2006). Indeed, the Johnson & Johnson

plaintiff asserted state law negligent misrepresentation and breach of warranty claims, as

plaintiffs do here. See Am. Compl., Estrada v. Johnson & Johnson, 16-cv-07492 (D.N.J.) [Dkt.


1
    Plaintiffs also assert that “courts routinely uphold claims that, but for a defendant’s
    misrepresentations, a plaintiff would have refused to enter into the transaction, on any terms.”
    Pls’ Br., p. 2. Despite the “routine” nature of such decisions, plaintiffs failed to cite a single
    supporting case in their 45-page opposition to summary judgment, and cite only to Kwikset in
    their supplemental brief. The Third Circuit squarely rejected plaintiffs’ spin on Kwikset.



DMEAST #37108434 v1                                 2
         Case 2:13-cv-04663-JS Document 244-2 Filed 03/22/19 Page 4 of 5



27]. As this Court’s questions at argument suggested, footnote 14 of Johnson & Johnson – along

with the Third Circuit’s holding that a “sincere wish” not to have purchased a product does not

establish standing – forecloses plaintiffs’ theory of injury as to all of their claims.2

        B.      Unjust Enrichment

        Plaintiffs appear to recognize – for the first time in eight years of litigation – that their

unjust enrichment claim fails because they seek as damages the gross amount they paid for At-

Issue Drugs, not the amount by which they supposedly enriched GSK. Plaintiffs did not bother

to respond to this point in their opposition to GSK’s summary judgment motion or in their 273-

paragraph Statement of Material Facts, and their own expert reports calculate only these gross

payments. Even at oral argument, plaintiffs’ counsel continued to claim as unjust enrichment

damages the gross amounts plaintiffs paid. See 3/12/19 Tr., pp. 63:15-64:14. Having maintained

this defective theory throughout the litigation, including as recently as last week, plaintiffs

cannot now reverse course and raise entirely new (yet still unavailing) legal and factual

arguments. See Stucke v. City of Phila., No. 12-6216, 2015 U.S. Dist. LEXIS 61785, *22 n.7

(E.D. Pa. May 12, 2015) (Tucker, J.) (“The Court declines to address a new argument raised for

the first time in a sur-reply brief.”).3


2
 For the first time, plaintiffs address In re Avandia Mktg., Sales Practices & Product Liab.
Litig., 804 F.3d 633 (3d Cir. 2015). Plaintiffs are not pursuing the “excess price” or “quantity
effect” theories found viable in Avandia, and they do not contend otherwise.
3
  Indeed, plaintiffs’ new theory and cited document of general per drug profit figures does not
raise a genuine issue of material fact regarding unjust enrichment damages. Plaintiffs’ damages
expert, Dr. Rena Conti, opined that she had been “retained by plaintiffs’ counsel to provide
opinions and calculations regarding the injury and damages incurred by each of the 39 plaintiffs
in this matter.” Conti Opening Report, ¶ 1 (emphasis added). Nowhere in Dr. Conti’s report
(or rebuttal report) does Dr. Conti offer a separate damages opinion specific to the unjust
enrichment claim; her sole theory of damages is that plaintiffs are entitled to their total, gross
purchase price of the At Issue Drugs. That is not a viable unjust enrichment damages theory.
See Com. v. Ortho-McNeil-Janssen Pharm., 52 A.3d 498, 512-13 (Pa. Commw. Ct. 2012).



DMEAST #37108434 v1                                3
         Case 2:13-cv-04663-JS Document 244-2 Filed 03/22/19 Page 5 of 5



March 22, 2019


BY: /s/ Stephen J. Kastenberg
     Stephen J. Kastenberg                W. Mark Lanier (pro hac vice)
     David H. Pittinsky                   THE LANIER LAW FIRM
     Leslie E. John                       6810 FM 1960 Road West
     Edward D. Rogers                     Houston, TX 77069
     William B. Igoe                      Phone: 713-659-5200
     BALLARD SPAHR LLP
     1735 Market Street, 51st Floor       Joseph E. O’Neil
     Philadelphia, PA 19103               John J. O’Donnell
     Phone: 215-665-8500                  CAMPBELL CAMPBELL EDWARDS &
                                          CONROY, P.C.
                                          190 N. Independence Mall West, Suite 500
     Matthew J. O’Connor (pro hac vice)   Philadelphia, PA 19106
     Jason Raofield (pro hac vice)        Phone: 215-627-0303
     COVINGTON & BURLING LLP
     One CityCenter
     850 Tenth Street NW
     Washington, DC 20001
     Phone: 202-662-6000

     Attorneys for Defendant,
     GlaxoSmithKline LLC




DMEAST #37108434 v1
